 



Exhibit 10.1
Execution Version


 
 
CONTRIBUTION AGREEMENT
dated as of October 18, 2007
Between
SANTANDER CONSUMER USA INC.
And
SANTANDER DRIVE AUTO RECEIVABLES LLC
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
 
       
ARTICLE I DEFINITIONS AND USAGE
    1  
SECTION 1.1 Definitions
    1  
SECTION 1.2 Other Interpretive Provisions
    1  
 
       
ARTICLE II CONTRIBUTION
    2  
SECTION 2.1 Agreement to Contribute on the Closing Date
    2  
SECTION 2.2 Agreement to Contribute on the Funding Dates
    2  
SECTION 2.3 Consideration for the Initial Conveyed Assets
    3  
SECTION 2.4 Consideration and Payment for the Subsequent Conveyed Assets
    3  
SECTION 2.5 Conditions to Transfer of Subsequent Contracts
    3  
 
       
ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS
    5  
SECTION 3.1 Representations and Warranties of the Originator
    5  
SECTION 3.2 Representations and Warranties of the Originator as to each Contract
    6  
SECTION 3.3 Repurchase upon Breach
    7  
SECTION 3.4 Protection of Title
    7  
SECTION 3.5 Other Liens or Interests
    9  
SECTION 3.6 Representations and Warranties of the Depositor
    9  
SECTION 3.7 Costs and Expenses
    9  
SECTION 3.8 Indemnification
    9  
 
       
ARTICLE IV MISCELLANEOUS
    10  
SECTION 4.1 Transfers Intended as Absolute Contribution; Security Interest
    10  
SECTION 4.2 Notices, Etc
    11  
SECTION 4.3 Choice of Law
    12  
SECTION 4.4 Headings
    12  
SECTION 4.5 Counterparts
    12  
SECTION 4.6 Amendment
    12  
SECTION 4.7 Waivers
    12  
SECTION 4.8 Entire Agreement
    12  
SECTION 4.9 Severability of Provisions
    13  
SECTION 4.10 Binding Effect; Assignability
    13  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page    
SECTION 4.11 Acknowledgment and Agreement
    13  
SECTION 4.12 No Waiver; Cumulative Remedies
    13  
SECTION 4.13 Nonpetition Covenant
    13  
SECTION 4.14 Submission to Jurisdiction
    13  
SECTION 4.15 Third-Party Beneficiaries
    14  
SECTION 4.16 Limitation of Rights
    14  
SECTION 4.17 Obligations of Originator
    14  
 
       
EXHIBITS
       
Exhibit A Form of Assignment
       
Schedule I Representations and Warranties
       

-ii-



--------------------------------------------------------------------------------



 



     THIS CONTRIBUTION AGREEMENT is made and entered into as of October 18, 2007
(as amended from time to time, this “Agreement”) by SANTANDER CONSUMER USA INC.,
an Illinois corporation (“Santander Consumer” or the “Originator”), and
Santander Drive Auto Receivables LLC, a Delaware limited liability company (the
“Depositor”).
WITNESSETH:
     WHEREAS, in the regular course of its business, the Originator purchases
certain non-prime motor vehicle retail installment sale contracts secured by new
and used automobiles, light duty trucks, vans and mini-vans from motor vehicle
dealers; and
     WHEREAS, the Originator and the Depositor wish to set forth the terms
pursuant to which the Originator’s right, title and interest in and to the
Contracts are to be conveyed, transferred, contributed and assigned by the
Originator to the Depositor, which Contracts will then be transferred by the
Depositor, pursuant to the Sale and Servicing Agreement to Santander Drive Auto
Receivables Trust 2007-3 (the “Issuer”) to be created under the Trust Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND USAGE
     SECTION 1.1 Definitions. Except as otherwise defined herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A to the Sale and Servicing Agreement dated as of
the date hereof (as from time to time amended, supplemented or otherwise
modified and in effect, the “Sale and Servicing Agreement”) among the Issuer,
Santander Consumer, as servicer, the Depositor, as seller and Wells Fargo Bank,
National Association, as indenture trustee, which also contains rules as to
usage that are applicable herein. As used herein, the following terms shall have
the following meanings:
     “Conveyed Assets” has the meaning specified in Section 2.2.
     “Initial Conveyed Assets” has the meaning specified in Section 2.1.
     “Subsequent Conveyed Assets” has the meaning specified in Section 2.2.
     SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles; (b) terms defined in Article 9
of the UCC as in effect in the relevant jurisdiction and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule, Appendix or Exhibit are references to Articles,
Sections, Schedules, Appendices and Exhibits in

 



--------------------------------------------------------------------------------



 



or to this Agreement and references to any paragraph, subsection, clause or
other subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” means “including without limitation”; (f) references to any
Person include that Person’s successors and assigns; and (g) headings are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.
ARTICLE II
CONTRIBUTION
     SECTION 2.1 Agreement to Contribute on the Closing Date. On the terms and
subject to the conditions set forth in this Agreement, the Originator agrees to
transfer, assign, set over, contribute and otherwise convey to the Depositor
without recourse (subject to the obligations herein) on the Closing Date all of
its right, title and interest in, to and under the Contracts after the Initial
Cut-Off Date, (i) all right, title, and interest of the Originator in and to the
Contracts and all monies due thereunder after the applicable Cut-Off Date;
(ii) the interest of the Originator in the security interests in the Financed
Vehicles granted by Obligors pursuant to the Contracts and any accessions
thereto; (iii) the interest of the Originator in any proceeds from claims on any
physical damage, credit life or disability, or other insurance policies
maintained by the Obligors thereon covering the Financed Vehicles or the
Obligors relating to the Contracts and any proceeds from the liquidation of
Contracts or the related Financed Vehicles; (iv) the interest of the Originator
in any Dealer Recourse relating to the Contracts; (v) the interest of the
Originator in certain rebates of premiums and other amounts relating to
insurance policies and other items financed under the Contracts in effect after
the applicable Cut-Off Date; (vi) the related Contract Files; and (vii) the
proceeds of any and all of the foregoing relating thereto, whether now owned or
hereafter acquired, described in an assignment substantially in the form of
Exhibit A delivered on the Closing Date (the “Assignment”) (collectively, the
“Initial Conveyed Assets”), which sale shall be effective as of the Initial
Cut-Off Date. The transfer, assignment and conveyance made hereunder will not
constitute and is not intended to result in an assumption by the Depositor of
any obligation of the Originator to the Obligors, the Dealers or any other
Person in connection with the Contracts and the other assets and properties
conveyed hereunder or any agreement, document or instrument related thereto.
     SECTION 2.2 Agreement to Contribute on the Funding Dates. On the terms and
subject to the conditions set forth in this Agreement, the Originator agrees to
transfer, assign, set over, contribute and otherwise convey to the Depositor
without recourse (subject to the obligation herein) on each Funding Date all of
its right, title and interest in, to and under the Contracts after the related
Subsequent Cut-Off Date, (i) all right, title, and interest of the Originator in
and to the Contracts and all monies due thereunder after the applicable Cut-Off
Date; (ii) the interest of the Originator in the security interests in the
Financed Vehicles granted by Obligors pursuant to the Contracts and any
accessions thereto; (iii) the interest of the Originator in any proceeds from
claims on any physical damage, credit life or disability, or other insurance
policies maintained by the Obligors thereon covering the Financed Vehicles or
the Obligors relating to the Contracts and any proceeds from the liquidation of
Contracts or the related Financed Vehicles; (iv) the interest of the Originator
in any Dealer Recourse relating to the Contracts; (v) the interest of the
Originator in certain rebates of premiums and other amounts

-2-



--------------------------------------------------------------------------------



 



relating to insurance policies and other items financed under the Contracts in
effect after the applicable Cut-Off Date; (vi) the related Contract Files; and
(vii) the proceeds of any and all of the foregoing relating thereto, whether now
owned of hereafter acquired, described in an Assignment substantially in the
form of Exhibit A delivered on such Funding Date (collectively, the “Subsequent
Conveyed Assets” and, together with the Initial Conveyed Assets, the “Conveyed
Assets,” which shall be effective as of the related Subsequent Cut-Off Date).
The transfer, assignment and conveyance made hereunder will not constitute and
is not intended to result in an assumption by the Depositor of any obligation of
the Originator to the Obligors, the Dealers or any other Person in connection
with the Contracts and the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.
     SECTION 2.3 Consideration for the Initial Conveyed Assets. In consideration
of the contribution of the Initial Conveyed Assets contributed to the Depositor
on the Closing Date, the Depositor shall issue membership interests in the
Depositor to the Originator representing 100% of the equity interest in the
Depositor, such interest to represent the estimated fair market value of the
Initial Conveyed Assets on the Closing Date. Notwithstanding the preceding
sentence, if such purchase price for the Initial Conveyed Assets exceeds the
amount of cash available to the Depositor from the proceeds of the sale of the
Notes, then an undivided interest in such Initial Conveyed Assets in an amount
equal to such excess shall be deemed to have been contributed to the Depositor
by the Originator.
     SECTION 2.4 Consideration and Payment for the Subsequent Conveyed Assets.
In consideration of the contribution of the Subsequent Conveyed Assets
contributed to the Depositor on each Funding Date, the Depositor shall pay to
the Originator on such date an amount equal to the estimated fair market value
of the related Subsequent Conveyed Assets on such Funding Date (the “Purchase
Price”). Notwithstanding the preceding sentence, if the Purchase Price to be
paid by the Depositor for such Subsequent Conveyed Assets exceeds the amount of
any cash payments paid by the Issuer to the Depositor on such Funding Date for
such Subsequent Conveyed Assets, then an undivided interest in such Subsequent
Conveyed Assets in an amount equal to such excess shall be deemed to have been
contributed to the Depositor by Santander Consumer.
     SECTION 2.5 Conditions to Transfer of Subsequent Contracts. The Originator
shall transfer to the Depositor the Subsequent Contracts and the other property
and rights related thereto described in Section 2.2 above only upon the
satisfaction of each of the following conditions on or prior to the related
Funding Date:
     (i) The Originator shall have provided the Indenture Trustee, the Owner
Trustee, the Insurer and the Rating Agencies with a Notice of Funding Date not
later than five (5) Business Days prior to such Funding Date and shall have
provided any information reasonably requested by any of the foregoing with
respect to the Subsequent Contracts;
     (ii) The Originator shall have delivered to the Owner Trustee, the Insurer
and the Indenture Trustee a duly executed Assignment with a list of all
Subsequent Contracts to be transferred on such Funding Date;

-3-



--------------------------------------------------------------------------------



 



     (iii) as of each Funding Date, (A) the Originator shall not be insolvent
and shall not become insolvent as a result of the transfer of Subsequent
Contracts on such Funding Date, (B) the Originator shall not intend to incur or
believe that it shall incur debts that would be beyond its ability to pay as
such debts mature, (C) such transfer shall not have been made with actual intent
to hinder, delay or defraud any Person and (D) the assets of the Originator
shall not constitute unreasonably small capital to carry out its business as
conducted;
     (iv) the Funding Period shall not have terminated;
     (v) after giving effect to any transfer of Subsequent Contracts on a
Funding Date, the Contracts transferred to the Depositor pursuant to this
Agreement shall meet the following criteria (based on the characteristics of the
Initial Contracts on the Initial Cut-Off Date and the Subsequent Contracts on
the related Subsequent Cut-Off Dates) as such information is provided to the
Indenture Trustee by the Servicer: (A) the weighted average APR of all Contracts
transferred to the Depositor shall not be less than [not applicable]%, unless,
with the prior consent of the Rating Agencies and the Insurer, the Originator
increases the related Subsequent Reserve Amount (and therefore the Specified
Reserve Amount) with respect to such Subsequent Contracts by the amount required
by the Insurer; (B) the weighted average original term to scheduled maturity of
the Contracts shall not be greater than [not applicable] months; (C) the
weighted average overall loan-to-value percentage of all of the Contracts shall
not be greater than [not applicable]%; (D) the percentage of Contracts (based on
the Principal Balance of the Contracts) originated and entered into in the State
of Texas shall not exceed [not applicable]% of the total Contracts in the Trust;
and (E) the percentage of Contracts (based on the Principal Balance of the
Contracts):
with no Credit Bureau Score shall not exceed [not applicable]%;
with Credit Bureau Scores from 1 through 450 shall not exceed [not applicable]%;
with Credit Bureau Scores from 451 through 475 shall not exceed [not
applicable]%;
with Credit Bureau Scores from 476 through 500 shall not exceed [not
applicable]%;
with Credit Bureau Scores from 501 through 525 shall not exceed [not
applicable]%;
with Credit Bureau Scores from 526 through 550 shall not exceed [not
applicable]%;
with Credit Bureau Scores from 551through 575 shall not exceed [not
applicable]%; and
with Credit Bureau Scores equal to 576 or higher shall be at least [not
applicable]%;
     (vi) each of the representations and warranties made by the Originator
pursuant to Schedule I hereto with respect to the Subsequent Contracts to be
transferred on such Funding Date shall be true and correct as of the related
Funding Date, and the Originator shall have performed all obligations to be
performed by it hereunder on or prior to such Funding Date;

-4-



--------------------------------------------------------------------------------



 



     (vii) the Originator shall, at its own expense, on or prior to the Funding
Date indicate in its computer files that the Subsequent Contracts have been sold
to the Depositor pursuant to this Agreement;
     (viii) the Originator shall have taken any action required to maintain the
first priority perfected ownership interest of the Trust in the Trust Estate and
the first perfected security interest of the Indenture Trustee in the
Collateral;
     (ix) no selection procedures adverse to the interests of the Noteholders or
the Insurer shall have been utilized in selecting the Subsequent Contracts;
     (x) the addition of any such Subsequent Contracts shall not result in a
material adverse tax consequence to the Trust or the Noteholders;
     (xi) no Insurer Event of Default shall have occurred and be continuing;
     (xii) the Insurer, in its absolute and sole discretion, shall have approved
the transfer in writing of such Subsequent Contracts to the Depositor and the
Insurer shall have been reimbursed for any fees and expenses incurred by the
Insurer in connection with the granting of such approval;
     (xiii) the Originator shall have delivered to the Insurer, the Owner
Trustee and the Indenture Trustee an Officers’ Certificate confirming the
satisfaction of each condition precedent specified in this Section 2.5;
     (xiv) no Subsequent Contract shall have an APR less than [not applicable]%;
and
     (xv) the Contracts and Contract Files relating to such Subsequent Contracts
have been delivered to the Indenture Trustee and the related Certificates of
Title have been delivered to the Servicer to be held pursuant to the Sale and
Servicing Agreement.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
     SECTION 3.1 Representations and Warranties of the Originator. The
Originator hereby represents and warrants to the Depositor, the Insurer and the
Trust as of the date hereof with respect to the Initial Conveyed Assets and as
of each Funding Date with respect to the related Subsequent Conveyed Assets:
     (a) Organization, etc. The Originator has been duly organized and is
validly existing as a corporation under the laws of the State of Illinois, with
power and, authority to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted, and had
at all relevant times, and has power, authority and legal right to acquire and
own the Contracts.

-5-



--------------------------------------------------------------------------------



 



     (b) Power and Authority. The Originator has full power and authority to
convey, transfer, contribute and assign the property conveyed and assigned to
the Depositor hereunder and has duly authorized such contribution and assignment
to the Depositor by all necessary action. This Agreement, each Assignment and
the Insurance Agreement have been duly authorized, executed and delivered by the
Originator and shall constitute the legal, valid and binding obligations of the
Originator except as the same may be limited by insolvency, bankruptcy,
reorganization or other laws relating to or affecting the enforcement of
creditors’ rights or by general equity principles.
     (c) No Violation. The consummation of the transactions contemplated by this
Agreement, each Assignment and the Insurance Agreement, and the fulfillment of
the terms hereof and thereof, will not conflict with or result in a breach of
any of the terms or provisions of, or constitute a default under (in each case
material to the Originator and its subsidiaries considered as a whole), or
result in the creation or imposition of, any lien, charge or encumbrance (in
each case material to the Originator and its subsidiaries considered as a whole)
upon any of the property or assets of the Originator pursuant to the terms of
any indenture, mortgage, deed of trust, loan agreement, guarantee, lease
financing agreement or similar agreement or instrument under which the
Originator is a debtor or guarantor, nor will such action result in any
violation of the provisions of the certificate of incorporation or other
organizational documents of the Originator.
     (d) No Proceedings. No legal or governmental proceedings are pending to
which the Originator is a party or of which any property of the Originator is
the subject, and no such proceedings are threatened or contemplated by
governmental authorities or threatened by others, other than such proceedings
which will not have a material adverse effect upon the general affairs,
financial position, net worth or results of operations (on an annual basis) of
the Originator and its subsidiaries considered as a whole and will not
materially and adversely affect the performance by the Originator of its
obligations under, or the validity and enforceability of this Agreement, each
Assignment or the Insurance Agreement.
     (e) Principal Place of Business, Jurisdiction of Organization. The
principal place of business of the Originator is located in Texas. The
Originator is organized under the laws of Illinois as a corporation. “Santander
Consumer USA Inc.” is the correct legal name of the Originator indicated on the
public records of the Originator’s jurisdiction of organization which shows it
to be organized. Prior to December 6, 2006 and for at least the five (5) years
preceding such date, the Originator’s correct legal name was “Drive Financial
Services LP”, a limited partnership formed under the laws of Delaware.
     SECTION 3.2 Representations and Warranties of the Originator as to each
Contract. On the date hereof, with respect to the Initial Contracts, or on each
Funding Date, with respect to the Subsequent Contracts, the Originator hereby
makes the representations and warranties set forth on Schedule I hereto to the
Depositor and the Insurer as to the Initial Contracts and Subsequent Contracts,
as applicable, sold, transferred, assigned, contributed and otherwise conveyed
to the Depositor under this Agreement and each Assignment on which such
representations and warranties the Depositor relies in acquiring the Contracts.
Such representations and warranties speak, with respect to any Contract, as of
the applicable Cut-Off Date for such Contract, but shall survive the sale of
such Contracts to the Issuer under the Sale

-6-



--------------------------------------------------------------------------------



 



and Servicing Agreement, and the Grant of the Contracts by the Issuer to the
Indenture Trustee pursuant to the Indenture. Notwithstanding any statement to
the contrary contained herein or in any other Transaction Document, the
Originator shall not be required to notify any insurer with respect to any
Insurance Policy obtained by an Obligor or to notify any Dealer about any aspect
of the transaction contemplated by the Transaction Documents.
     SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to the
Depositor or the Originator of a breach of any of the representations and
warranties set forth in Section 3.2 at the time such representations and
warranties were made (regardless of any knowledge limitation with respect to any
such representation and warranty) or its obligations contained in
Section 3.4(a), (b), (c) and Section 3.5 which materially and adversely affects
the interests of the Issuer, the Insurer or the Noteholders in the Contracts,
the party discovering such breach or receiving such notice shall give prompt
written notice thereof to the other party and the Insurer; provided, that the
failure to give such notice shall not affect any obligation of the Originator
hereunder. If the Originator does not correct or cure such breach prior to the
end of the first full Collection Period after the date the Originator became
aware or was notified of such breach, then the Originator shall repurchase any
Contract affected by such breach which materially and adversely affects the
interests of the Issuer, the Insurer or the Noteholders in such Contract from
the Depositor on or before such last day. Any breach of the representation set
forth in clause (a)(vii) of Schedule I shall be deemed to automatically,
materially and adversely affect the interests of the Insurer. Any such
repurchase by the Originator shall be at a price equal to the Repurchase Price.
In consideration for such repurchase, the Originator shall make (or shall cause
to be made) a payment to the Depositor equal to the Repurchase Price by
depositing such amount into the Collection Account prior to noon, New York City
time on such date. Upon payment of such Repurchase Price by the Originator, the
Depositor shall release and shall execute and deliver such instruments of
release, transfer or assignment, in each case without recourse or
representation, as shall be reasonably necessary to vest in the Originator or
its designee any Contract repurchased pursuant hereto. It is understood and
agreed that the obligation of the Originator to repurchase any Contract as
described above shall constitute the sole remedy respecting such breach
available to the Depositor.
     SECTION 3.4 Protection of Title.
     (a) The Originator shall file such financing statements and cause to be
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of the
Depositor in the Contracts and in the proceeds thereof. The Originator shall
deliver (or cause to be delivered) to the Depositor file-stamped copies of, or
filing receipts for, any document filed as provided above, as soon as available
following such filing.
     (b) The Originator shall not change its name, identity, State of
organization or structure as a corporation in any manner that would, could or
might make any financing statement or continuation statement filed by the
Originator in accordance with Section 3.4(a) seriously misleading within the
meaning of Section 9-506, Section 9-507 and Section 9-508 of the UCC, unless it
shall have given the Depositor and the Insurer at least five days’ prior written
notice thereof and shall have promptly filed appropriate amendments to all
previously filed financing statements or continuation statements.

-7-



--------------------------------------------------------------------------------



 



     (c) The Originator shall give the Depositor and the Insurer at least
60 days’ prior written notice of any relocation for purposes of Section 9-307 of
the UCC of its principal executive office or State of organization if, as a
result of such relocation, the applicable provisions of the UCC would require
the filing of any amendment of any previously filed financing or continuation
statement or of any new financing statement and shall promptly file any such
amendment. The Originator shall at all times maintain each office from which it
shall service Contracts and its principal executive office, within the United
States (other than Louisiana).
     (d) The Originator shall maintain accounts and records as to each Contract
and the related Contract File accurately and in sufficient detail to permit the
reader thereof to know at any time the status of such Contract, including
payments and recoveries made and payments owing (and the nature of each) and the
related Contract File.
     (e) The Originator shall maintain its computer systems so that, from and
after the time of contribution hereunder of the Contracts to the Depositor, the
Originator’s master computer records (including any back-up archives) that refer
to a Contract and the related Contract File shall indicate clearly (including by
means of tagging) the interest of the Depositor in such Contract and the related
Contract File and that such Contract and the related Contract File is owned by
the Depositor.
     (f) Indication of the Depositor’s ownership of any Contract shall be
deleted from or modified on the Originator’s computer systems when, and only
when, the Contract shall have been paid in full or repurchased or when the
Depositor shall give notice that it has conveyed such Contract.
     (g) If at any time the Originator shall propose to sell, grant a security
interest in, or otherwise transfer any interest in, automotive receivables to
any prospective seller, lender or other transferee, the Originator shall give to
such prospective seller, lender or other transferee computer tapes, records or
print-outs (including any restored from back-up archives) that, if they shall
refer in any manner whatsoever to any Contract or the related Contract File,
shall indicate clearly (including by means of tagging) that such Contract and
the related Contract File has been sold and is owned by the Depositor.
     (h) The Originator shall permit the Depositor and the Insurer and their
respective agents at any time during normal business hours to inspect, audit and
make copies of and abstracts from the Originator’s records regarding any
Contract.
     (i) Upon request, the Originator shall furnish to the Depositor, the
Insurer and the Trust within 20 Business Days, a list of all Contracts (by
contract number and name of Obligor) then owned by the Depositor, together with
a reconciliation of such list to the Schedule of Contracts.
     (j) In the event the Originator receives any collections, it shall promptly
upon receipt, but in no event later than one (1) Business Day from receipt,
deposit such payments or proceeds with the Servicer for deposit into the
Collection Account in accordance with the Sale and Servicing Agreement.

-8-



--------------------------------------------------------------------------------



 



     SECTION 3.5 Other Liens or Interests. Except for the conveyances hereunder
and pursuant to the Sale and Servicing Agreement, the Originator will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume
or suffer to exist any Lien on any interest therein, and the Originator shall
defend the right, title and interest of the Depositor in, to and under such
Contracts against all claims of third parties claiming through or under the
Originator; provided, however, that the Originator’s obligations under this
Section shall terminate upon the termination of the Trust pursuant to the Trust
Agreement.
     SECTION 3.6 Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Originator, the Insurer and the Trust as
of the date hereof and as of the Closing Date and as of each Funding Date:
     (a) Organization, Etc. The Depositor has been duly formed and is validly
existing as a limited liability company under the laws of the State of Delaware,
and has full power and authority to execute and deliver this Agreement and to
perform the terms and provisions hereof.
     (b) Due Authorization and No Violation. This Agreement and each Assignment
have been duly authorized, executed and delivered by the Depositor, and is the
valid, binding and enforceable obligation of the Depositor except as the same
may be limited by insolvency, bankruptcy, reorganization or other laws relating
to or affecting the enforcement of creditors’ rights or by general equity
principles. The consummation of the transactions contemplated by this Agreement
and each Assignment, and the fulfillment of the terms hereof, will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Depositor pursuant to the
terms of, any indenture, mortgage, deed of trust, loan agreement, guarantee,
lease financing agreement or similar agreement or instrument under which the
Depositor is a debtor or guarantor, nor will such action result in any violation
of the provisions of the limited liability company agreement of the Depositor.
     (c) No Litigation. No legal or governmental proceedings are pending to
which the Depositor is a party or of which any property of the Depositor is the
subject, and no such proceedings are threatened or contemplated by governmental
authorities or threatened by others, other than such proceedings which will not
have a material adverse effect upon the general affairs, financial position, net
worth or results of operations (on an annual basis) of the Depositor and will
not materially and adversely affect the performance by the Depositor of its
obligations under, or the validity and enforceability of this Agreement or any
Assignment.
     SECTION 3.7 Costs and Expenses. The Originator agrees to pay all reasonable
costs and disbursements in connection with the perfection, as against all third
parties, of the Depositor’s right, title and interest in and to the Contracts
and the related property. The Originator will pay all expenses incident to the
performance of its obligations under this Agreement and each Assignment and the
Originator agrees to pay all reasonable out-of-pocket costs and expenses of the
Seller, excluding fees and expenses of counsel, in connection with the
perfection as against third parties of the Seller’s right, title and interest in
and to the Contracts and the enforcement of any obligation of the Originator
hereunder.
     SECTION 3.8 Indemnification.

-9-



--------------------------------------------------------------------------------



 



     (a) The Originator shall defend, indemnify and hold harmless the Depositor,
the Trust, the Owner Trustee, the Insurer and any assignee of the foregoing from
and against any and all costs, expenses, losses, damages, claims and liabilities
arising out of or resulting from the failure of a Contract to be originated in
compliance with all requirements of law and for any breach of any of the
Originator’s representations and warranties contained herein.
     (b) The Originator shall defend, indemnify, and hold harmless the
Depositor, the Trust, the Owner Trustee, the Insurer and any assignee of the
foregoing from and against any and all costs, expenses, losses, damages, claims
and liabilities, arising out of or resulting from the use, ownership or
operation by the Originator or any Affiliate thereof of a Financed Vehicle.
     (c) The Originator shall defend, indemnify and hold harmless the Depositor,
the Trust, the Owner Trustee, the Insurer and any assignee of the foregoing from
and against any and all taxes that may at any time be asserted against the
Depositor with respect to the transactions contemplated herein, including any
sales, gross receipts, general corporation, tangible personal property,
privilege or license taxes and costs and expenses in defending against the same.
     (d) The Originator shall defend, indemnify and hold harmless the Depositor,
the Trust, the Owner Trustee, the Insurer and any assignee of the foregoing from
and against any and all costs, expenses, losses, claims, damages and liabilities
to the extent that such cost, expense, loss, claim, damage or liability arose
out of, or was imposed upon the Depositor through, the negligence, willful
misconduct or bad faith of the Originator in the performance of its duties under
this Agreement.
     (e) The Originator shall defend, indemnify and hold harmless the Depositor,
the Trust, the Owner Trustee, the Insurer and any assignee of the foregoing from
and against all costs, expenses, losses, claims, damages and liabilities arising
out of or incurred in connection with the acceptance or performance of the
Originator’s trusts, except to the extent that such cost, expense, loss, claim,
damage or liability shall be due to the willful misconduct, bad faith or
negligence of the Depositor. These indemnity obligations shall be in addition to
any obligation that the Originator may otherwise have.
ARTICLE IV
MISCELLANEOUS
     SECTION 4.1 Transfers Intended as Absolute Contribution; Security Interest.
     (a) Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute contributions and transfers rather than pledges or assignments of only
a security interest and shall be given effect as such for all purposes. It is
further the intention of the parties hereto that the Contracts and related
Conveyed Assets shall not be part of the Originator’s estate in the event of a
bankruptcy or insolvency of the Originator. The sales and transfers by the
Originator of the Contracts and related Conveyed Assets hereunder are and shall
be without recourse to, or representation or warranty (express or implied) by,
the Originator, except as otherwise specifically provided herein. The limited
rights of recourse specified herein against the Originator are intended to

-10-



--------------------------------------------------------------------------------



 



provide a remedy for breach of representations and warranties relating to the
condition of the property sold, rather than to the collectibility of the
Contracts.
     (b) Notwithstanding the foregoing, in the event that the Contracts and
other Conveyed Assets are held to be property of the Originator, or if for any
reason this Agreement is held or deemed to create indebtedness or a security
interest in the Contracts and other Conveyed Assets, then it is intended that:
     (i) This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York Uniform Commercial Code and the
Uniform Commercial Code of any other applicable jurisdiction;
     (ii) The conveyances provided for in Section 2.1 and Section 2.2 shall be
deemed to be a grant by the Originator of, and the Originator hereby grants to
the Depositor, a security interest in all of its right (including the power to
convey title thereto), title and interest, whether now owned or hereafter
acquired, in and to the Contracts and other Conveyed Assets, to secure such
indebtedness and the performance of the obligations of the Originator hereunder;
     (iii) The possession by the Depositor or its agent of the Contract Files
and any other property as constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York Uniform
Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; and
     (iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Depositor for the purpose of perfecting such
security interest under applicable law.
     SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by Electronic Transmission, and addressed in each case as follows:
(i) in the case of the Servicer at the following address: Attention: Santander
Consumer USA Inc., 8585 North Stemmons Freeway, Suite 1100-N, Dallas, Texas
75247; at the following phone number: (214) 634-1110; and at the following fax
number: (214) 237-3570; (ii) in the case of the Indenture Trustee, at its
Corporate Trust Office, Attention: Corporate Trust Services, Asset-Backed
Administration — Santander Drive Auto Receivables Trust 2007-3; (iii) in the
case of the Owner Trustee, at its Corporate Trust Office; (iv) in the case of
Moody’s, at: 99 Church Street, New York, New York 10007; (v) in the case of S&P,
at: 25 Broadway, New York, New York 10004; and (vi) in the case of the Insurer
at the following address: Financial Guaranty Insurance Company, 125 Park Avenue,
New York, NY 10017, Attention: Structured Finance Surveillance — Santander Drive
Auto Receivables Trust 2007-3; Telephone: (800) 352-0001; Facsimile:
(212) 312-3220; Email: SFSurveillance@fgic.com; or (vii) at such other address
as shall be designated by any of the

-11-



--------------------------------------------------------------------------------



 



foregoing in a written notice to the other parties hereto. Any notice required
or permitted to be mailed to a Noteholder shall be given by first class mail,
postage prepaid, at the address of such Noteholder as shown in the Note
Register. Delivery shall occur only upon receipt or reported tender of such
communication by an officer of the recipient entitled to receive such notices
located at the address of such recipient for notices hereunder; provided,
however, that any notice to a Noteholder mailed within the time prescribed in
this Agreement shall be conclusively presumed to have been duly given, whether
or not the Noteholder shall receive such notice.
     SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
     SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.
     SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
     SECTION 4.6 Amendment. This Agreement may be amended from time to time with
the prior written consent of the Insurer (so long as no Insurer Event of Default
has occurred and is continuing) by a written amendment duly executed and
delivered by the Originator and the Depositor; provided, however, that the
Rating Agency Condition shall have been satisfied with respect to such
amendment. If an Insurer Event of Default has occurred and is continuing, no
amendment to this Agreement shall materially and adversely affect the interests
of the Insurer without the prior written consent of the Insurer.
     SECTION 4.7 Waivers. No failure or delay on the part of the Depositor, the
Servicer, the Originator, the Issuer, the Insurer or the Indenture Trustee in
exercising any power or right hereunder (to the extent such Person has any power
or right hereunder) shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Depositor or the Originator in any case shall entitle it to any
notice or demand in similar or other circumstances. No waiver or approval by the
Depositor under this Agreement shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.
     SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

-12-



--------------------------------------------------------------------------------



 



     SECTION 4.9 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     SECTION 4.10 Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as the parties hereto
shall agree. Neither party to this Agreement shall assign its rights or
obligations under this Agreement (other than as contemplated in the Sale and
Servicing Agreement) without the prior written consent of the Insurer.
     SECTION 4.11 Acknowledgment and Agreement. By execution below, the
Originator expressly acknowledges and consents to the sale of the Conveyed
Assets and the assignment of all rights and obligations of the Originator
related thereto by the Depositor to the Issuer pursuant to the Sale and
Servicing Agreement and the pledge, assignment and grant of a security interest
in the Contracts and the other Conveyed Assets by the Issuer to the Indenture
Trustee pursuant to the Indenture for the benefit of the Noteholders and the
Insurer. In addition, the Originator hereby acknowledges and agrees that for so
long as the Notes are Outstanding, the Indenture Trustee, for the benefit of the
Noteholders and the Insurer, will have the right to exercise all powers,
privileges and claims of the Depositor under this Agreement.
     SECTION 4.12 No Waiver; Cumulative Remedies. The remedies herein provided
are cumulative and not exclusive of any remedies provided by law.
     SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.
     SECTION 4.14 Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:

-13-



--------------------------------------------------------------------------------



 



     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2 of this Agreement; and
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
     SECTION 4.15 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Residual Interestholders and their respective successors and permitted assigns
and the Owner Trustee, the Insurer and the Swap Counterparty shall be express
third party beneficiaries hereof and may enforce the provisions hereof as if it
were a party hereto. Except as otherwise provided in this Section, no other
Person will have any right hereunder.
     SECTION 4.16 Limitation of Rights.
     (a) All of the rights of the Insurer in, to and under this Agreement
(including, but not limited to, all of the Insurer’s rights as a third party
beneficiary of this Agreement and all of the Insurer’s rights to receive notice
of any action hereunder and to give or withhold consent to any action hereunder)
shall terminate upon the termination of the Insurance Agreement in accordance
with the terms thereof and the payment in full of all amounts owing to the
Insurer.
     (b) All of the rights of the Swap Counterparty in, to and under this
Agreement (including, but not limited to, all of the Swap Counterparty’s rights
as a third party beneficiary of this Agreement and all of the Swap
Counterparty’s rights to receive notice of any action hereunder and to give or
withhold consent to any action hereunder) shall terminate upon the termination
of the Interest Rate Swap Agreement in accordance with the terms thereof and the
payment in full of all amounts owing to the Swap Counterparty.
     SECTION 4.17 Obligations of Originator. The obligations of the Originator
under this Agreement shall not be affected by reason of any invalidity,
illegality or irregularity of any Contract.
[Remainder of Page Intentionally Left Blank]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first written above.

            SANTANDER CONSUMER USA INC.
      By:   /s/ Jim W. Moore        Name: Jim W. Moore       Title:   Vice
President    

         
 
  S-1   Contribution Agreement (2007-3)

 



--------------------------------------------------------------------------------



 



            SANTANDER DRIVE AUTO RECEIVABLES LLC
      By:   /s/ Jim W. Moore        Name: Jim W. Moore       Title:   Vice
President    

              S-2   Contribution Agreement (2007-3)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT PURSUANT TO CONTRIBUTION AGREEMENT
     For value received, in accordance with the Contribution Agreement dated as
of October 18, 2007 between Santander Consumer USA Inc., an Illinois corporation
(the “Originator”) and Santander Drive Auto Receivables LLC, a Delaware limited
liability company (the “Depositor”) (the “Agreement”), on the terms and subject
to the conditions set forth in the Agreement, the Originator agrees to transfer,
assign, set over, contribute and otherwise convey to the Depositor on
[                     ], 2007 all of its right, title and interest, whether now
owned or hereafter acquired, in, to and under the Contracts set forth on the
Schedule of Contracts delivered by the Originator to the Depositor on the date
hereof (such schedule, together with any other schedule of Contracts delivered
by the Originator to the Depositor pursuant to the Agreement, the “Schedule of
Contracts”), and the collections after the related Cut-Off Date and (i) all
right, title, and interest of the Originator in and to the Contracts and all
monies due thereunder after the applicable Cut-Off Date; (ii) the interest of
the Originator in the security interests in the Financed Vehicles granted by
Obligors pursuant to the Contracts and any accessions thereto; (iii) the
interest of the Originator in any proceeds from claims on any physical damage,
credit life or disability, or other insurance policies maintained by the
Obligors thereon covering the Financed Vehicles or the Obligors relating to the
Contracts and any proceeds from the liquidation of Contracts or the related
Financed Vehicles; (iv) the interest of the Originator in any Dealer Recourse
relating to the Contracts; (v) the interest of the Originator in certain rebates
of premiums and other amounts relating to insurance policies and other items
financed under the Contracts in effect after the applicable Cut-Off Date;
(vi) the related Contract Files; and (vii) the proceeds of any and all of the
foregoing relating thereto, which sale shall be effective as of such Cut-Off
Date.
     The foregoing sale does not constitute and is not intended to result in any
assumption by the Depositor of any obligation of the undersigned to the
Obligors, insurers or any other Person in connection with the Contracts, any
insurance policies or any agreement or instrument relating to any of them.
     This assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Agreement and is governed by the Agreement. All of such representations,
warranties and agreements are hereby incorporated herein and are in full force
and effect as though specifically set forth herein.
     Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Agreement.
[Remainder of page intentionally left blank]

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of October 18, 2007.

            SANTANDER CONSUMER USA INC.
      By:           Name:           Title:      

A-2



--------------------------------------------------------------------------------



 



         

SCHEDULE I
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE CONTRACTS

(a)  
Characteristics of Contracts. (i) Each Contract:

  (i)  
has been originated in the United States by a Dealer for the retail sale of a
Financed Vehicle in the ordinary course of such Dealer’s business, has been
fully and properly executed by the parties thereto, and has been validly
assigned by such Dealer to the Originator;
    (ii)  
creates a valid, subsisting, and enforceable first priority security interest
for the benefit of the Originator in the Financed Vehicle, which security
interest has been, in turn, assigned by the Originator to the Depositor;
    (iii)  
contains customary and enforceable provisions such that the rights and remedies
of the holder thereof shall be adequate for realization against the collateral
of the benefits of the security;
    (iv)  
provides for level monthly payments (provided that the payment in the first or
last month in the life of the Contract may be minimally different from the level
payment) that fully amortize the Amount Financed by maturity and yield interest
at the Annual Percentage Rate over an original term of no less than 24 months
and no greater than 72 months, provided, however, that no more than 2% of the
Contracts (based upon the Principal Balance of the Contracts) shall have an
original term to maturity between 25 and 36 months;
    (v)  
provides for, in the event that such Contract is prepaid in full, a prepayment
that fully pays the Principal Balance;
    (vi)  
is a Simple Interest Contract; and
    (vii)  
no Obligor has defaulted and no Obligor will default, in each case, on any
portion of the first Contract Scheduled Payment due on the related Contract.

(b)  
Schedule of Contracts. The information with respect to a Contract transferred on
the Closing Date or Funding Date, as applicable, as set forth in the Schedule of
Contracts for such date is true and correct in all material respects as of the
close of business on the Initial Cut-Off Date and on each Subsequent Cut-Off
Date, and no selection procedures adverse to the Noteholders or the Insurer have
been utilized in selecting the Contracts.
  (c)  
Compliance with Law. Each Contract and the sale of the related Financed Vehicle
complied at the time it was originated or made and complies at the execution of
this Agreement, in all material respects with all requirements of applicable
federal, state, and local laws and regulations thereunder, including, without
limitation, usury laws, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations B and

Schedule I-1



--------------------------------------------------------------------------------



 



   
Z, and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code, and other consumer credit laws and equal credit
opportunity and disclosure laws.
  (d)  
Binding Obligation. Each Contract represents the genuine, legal, valid, and
binding payment obligation in writing of the Obligor, enforceable by the holder
thereof in accordance with its terms subject to the effect of bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors rights generally and to general principles of equity and no Obligor
has any right of action against the Depositor or the Servicer or any right to
any offset, counterclaim or rescission.
  (e)  
No Government or Corporate Obligor. None of the Contracts is due from the United
States or any State or from any agency, department, or instrumentality of the
United States or any State. None of the Contracts is due from any Person that is
not a natural person.
  (f)  
Obligor Bankruptcy. To the knowledge of the Originator, at the applicable
Cut-Off Date, no Obligor was the subject of a bankruptcy proceeding since
origination.
  (g)  
Security Interest in Financed Vehicle. Immediately prior to the sale, assignment
and transfer thereof pursuant to this Agreement, each Contract was secured by a
validly perfected first priority security interest in the Financed Vehicle for
the benefit of the Originator as secured party or all necessary and appropriate
actions had been commenced (including the filing of the related applications for
certificates of title with the related department of motor vehicles) that would
result in the valid perfection of a first priority security interest in the
Financed Vehicle in favor of the Indenture Trustee for the benefit of the
Originator as secured party. Immediately after the sale, assignment and transfer
thereof to the Trust, although the related certificates of title will not
indicate the Trust or Owner Trustee as secured party, each Contract will be
secured by an enforceable and perfected security interest in the Financed
Vehicle in favor of the Indenture Trustee, as secured party for the benefit of
the Indenture Secured Parties, which security interest is prior to all other
Liens in such Financed Vehicle. Either Santander Consumer USA Inc. or its
predecessor is noted as lienholder on each certificate of title.
  (h)  
Contracts in Force. No Contract has been satisfied, subordinated, or rescinded,
nor has any Financed Vehicle been released from the Lien granted by the related
Contract in whole or in part.
  (i)  
No Waiver. No provision of a Contract has been waived.
  (j)  
No Liens. To the best of the Originator’s knowledge, no liens or claims have
been filed for work, labor, materials, taxes or liens that arise out of
operation of law relating to a Financed Vehicle that are prior to, or equal
with, the security interest in the Financed Vehicle granted by the Contract.
  (k)  
No Default. Except for delinquencies continuing for a period of not more than 30
days as of the applicable Cut-Off Date, no default, breach, violation or event
permitting acceleration under the terms of any Contract has occurred and there
was no material

Schedule I-2



--------------------------------------------------------------------------------



 



   
misrepresentation by any Obligor on such Obligor’s credit application; and no
continuing condition existed that with notice or the lapse of time would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Contract has arisen.
  (l)  
Insurance. The Originator, in accordance with its customary procedures, has
determined that the Obligor has obtained physical damage insurance covering the
Financed Vehicle or has applied for such insurance: (i) in an amount at least
equal to the lesser of (A) the actual cash value of the related Financed Vehicle
or (B) the unpaid Principal Balance of such Contract; (ii) naming the Originator
as loss payee; and (iii) insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision damage.
  (m)  
Title. It is the intention of the Originator that the transfer and assignment
herein contemplated constitute a contribution of the Contracts from the
Originator to the Depositor and that the beneficial interest in and title to the
Contracts not be part of the Originator’s estate in the event of the filing of a
bankruptcy petition by or against the Originator under any bankruptcy law. No
Contract has been sold, transferred, assigned, or pledged by the Originator to
any Person other than the Depositor and the Indenture Trustee. Immediately prior
to the transfer and assignment of each Contract herein contemplated, the
Originator had good and marketable title to such Contract free and clear of all
Liens and rights of others and, immediately upon the transfer thereof, the
Depositor shall have good and marketable title to such Contract, free and clear
of all Liens and rights of others.
  (n)  
Lawful Assignment. No Contract has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer and assignment of such
Contract under this Agreement or pursuant to transfers of the Contracts shall be
unlawful, void or voidable.
  (o)  
All Filings Made. All filings (including, without limitation, UCC filings)
necessary in any jurisdiction to give the Depositor a first priority, perfected
ownership interest in the Contracts have been made.
  (p)  
Chattel Paper. Each Contract (A) constitutes either “tangible chattel paper” or
a “payment intangible,” each as defined in the UCC and (B) if “tangible chattel
paper,” shall be maintained in its original “tangible” form, unless the Insurer
has consented in writing to such chattel paper being maintained in another form
or medium.
  (q)  
Maturity of Contracts. Each Contract transferred to the Depositor has a
remaining term to maturity of not less than 1 month as of the applicable Cut-Off
Date.
  (r)  
One Original. There is only one original executed copy of each Contract and such
original has been delivered to the Indenture Trustee.
  (s)  
U.S. Resident. Each Contract is payable in U.S. Dollars and to the best of the
Originator’s knowledge, the Obligor thereon is an individual who is a United
States resident.

Schedule I-3



--------------------------------------------------------------------------------



 



(t)  
Final Contract Scheduled Payment. Each Contract has a final Scheduled Contract
Payment at least six months prior to the Final Scheduled Payment Date of the
Class A-4-A Notes and Class A-4-B Notes.
  (u)  
Payments Due. The weighted average of the number of Contract Scheduled Payments
that have been due under the Contracts since origination is at least 1.
  (v)  
Original Principal Balance. Each Contract has a Principal Balance of at least
$1,000 and not greater than $75,000 as of the applicable Cut-Off Date.
  (w)  
No Advances. No advances were made on behalf of the Obligor to satisfy any of
the representations and warranties set forth herein with respect to the related
Contract.
  (x)  
Repossession. No Financed Vehicle was repossessed on or prior to the applicable
Cut-Off Date.
  (y)  
Credit and Collection Policy. Each Contract satisfies in all material respects
the requirements under the Credit and Collection Policy that was in effect at
the time as of the Closing Date or the Funding Date. Each Contract originated by
a Dealer was underwritten by the Originator pursuant to agreed upon and
well-articulated underwriting and documentation standards. The collection
practices used with respect to each Contract have been in all respects legal,
proper, prudent and customary in the motor vehicle financing and servicing
business. The Originator and the Servicer will not amend or modify the Credit
and Collection Policy in any material respect without the prior written consent
of the Controlling Party, such consent not to be unreasonably withheld. The
Originator and the Servicer will notify the Insurer of all amendments of the
Credit and Collection Policy and send copies of such amendments to the Insurer.
  (z)  
No Proceedings. There are no proceedings pending, or to the best of the
Originator’s knowledge, threatened, wherein the Obligor or any governmental
agency has alleged that any Contract is illegal or unenforceable.
  (aa)  
Origination. The Originator has duly fulfilled all obligations to be fulfilled
on the lender’s part under or in connection with the origination, acquisition
and assignment of the Contracts and the related Trust Estate, including, without
limitation, giving any notices or consents necessary to effect the acquisition
of the Contracts and the related Trust Estate by the Trust, and has done nothing
to impair the rights of the Trust, the Noteholders or the Insurer in payments
with respect thereto.
  (bb)  
Tax Liens. The sale, transfer, assignment and conveyance of the Contracts and
the related Conveyed Assets by the Originator hereunder is not subject to and
will not result in any Transfer Taxes payable by the Depositor, the Issuer or
the Indenture Trustee other than Transfer Taxes which have or will be paid by
the Originator as due. In the event that the Issuer or the Indenture Trustee
receives actual notice of any Transfer Taxes arising out of the transfer,
assignment and conveyance of the Contracts and the related Trust Estate, on
written demand by the Issuer or the Indenture Trustee, or upon the Originator’s
otherwise being given notice thereof by the Issuer or the Indenture Trustee, the
Originator shall pay, and otherwise indemnify and hold the Issuer, the Insurer
and the Indenture

Schedule I-4



--------------------------------------------------------------------------------



 



   
Trustee harmless, on an after-tax basis, from and against any and all such
Transfer Taxes (it being understood that the Noteholders, the Indenture Trustee,
the Insurer and the Issuer shall have no obligation to pay such Transfer Taxes).
  (cc)  
Dealers. Each Dealer that originated a Contract for sale to the Originator has
been selected by the Originator based on the Originator’s underwriting criteria,
its financial and operating history and record of compliance with requirements
of applicable federal and state law. Each Dealer from whom the Originator
purchases Contracts directly has entered into an agreement with the Originator
providing for the sale of motor vehicle loans from time to time by such Dealer
to the Originator and is authorized to originate Contracts for sale to the
Originator under the Originator’s underwriting guidelines. To the best of the
Originator’s knowledge, no Dealer has engaged in any conduct constituting fraud
or misrepresentation with respect to the Contracts or the related Trust Estate.
  (dd)  
Adverse Selection. The Originator used no selection procedures that identified
the Contracts as being less desirable or valuable than other comparable motor
vehicle loans originated or acquired by the Originator.
  (ee)  
Computer Tape. The computer tape made available to the Insurer by the Originator
on the Closing Date or the Funding Date, as applicable, was complete and
accurate as of the applicable Cut-Off Date and includes a description of the
same Contracts that are described on the related Schedule of Contracts.
  (ff)  
Delinquent Taxes. With respect to each Initial Contract, as of the Closing Date,
there is no lien against any related Financed Vehicle for delinquent taxes. With
respect to each Subsequent Contract, as of the related Funding Date, there is no
lien against any related Financed Vehicle for delinquent taxes.
  (gg)  
Proceeds. At the time of origination of each Contract, the proceeds of such
Contract were fully disbursed. There is no requirement for future advances
thereunder, and all fees and expenses in connection with the origination of such
Contract have been paid.
  (hh)  
Obligor History. No Contract is due from an Obligor who has defaulted under a
previous contract with the Originator.
  (ii)  
Dealer Agreements. The Dealer that sold each Contract to the Originator has
entered into a Dealer Agreement and such Dealer Agreement constitutes the entire
agreement between the Originator and the related Dealer with respect to the sale
of such Contract to the Originator. Each such Dealer Agreement is in full force
and effect and is the legal, valid and binding obligation of such Dealer, there
have been no material defaults by such Dealer or by the Originator under such
Dealer Agreement; the Originator has fully performed all of its obligations
under such Dealer Agreement; the Originator has not made any statements or
representations to such Dealer (whether written or oral) inconsistent with any
term of such Dealer Agreement; the purchase price (as specified in the
applicable Dealer Agreement, if any) for such Contract has been paid in full by
the Originator; there is no other payment due to such Dealer from the Originator
for the

Schedule I-5



--------------------------------------------------------------------------------



 



   
purchase of such Contract; such Dealer has no right, title or interest in or to
any Contract; there is no prior course of dealing between such Dealer and the
Originator which will affect the terms of such Dealer Agreement; any payment
owed to such Dealer by the Originator is a corporate obligation of the
Originator in the nature of a bonus for amounts collected by the Originator in
excess of the purchase price for a Contract.
  (jj)  
Risk of Loss. Each Contract contains provisions requiring the Obligor to assume
all risk of loss or malfunction of the related Financed Vehicle and to maintain
liability insurance with respect thereto, requiring the Obligor to pay all
sales, use, property, excise and other similar taxes imposed on or with respect
to the related Financed Vehicle and making the Obligor liable for all payments
required to be made thereunder, without any setoff, counterclaim or defense for
any reason whatsoever, subject only to the Obligor’s right of quiet enjoyment.
  (kk)  
No Substitution. No Contract provides for the substitution, exchange or addition
of any Financed Vehicle subject to such Contract.
  (ll)  
Assignment. The rights with respect to each Contract are assignable by the
Originator without the consent of any Person other than consents which will have
been obtained on or before the transfer to the Depositor or the Trust.
  (mm)  
Consumer. To the best of the Originator’s knowledge, no Obligor is a Person
involved in the business of leasing or selling equipment of a type similar to
the Financed Vehicles.
  (nn)  
No Defects. Each Financed Vehicle was properly delivered to the Obligor in good
repair, without defects and in satisfactory order. Each Financed Vehicle was
accepted by the Obligor after reasonable opportunity to inspect and test such
Financed Vehicle and no Obligor has informed the Originator of any defect
therein.
  (oo)  
Certificate of Title. The Servicer, in its capacity as agent of the Issuer and
the Indenture Trustee, holds the certificate of title or the application for a
certificate of title for each of the Financed Vehicles as of the date on which
the related Contract is transferred to the Depositor and will obtain within
180 days of such date certificates of title with respect to each Financed
Vehicle as to which the Servicer holds only such application.
  (pp)  
No Extensions; Modifications. No Contract has been extended, rewritten or is
subject to any forbearance, or any other such modified payment plan other than
in accordance with the Originator’s Credit and Collection Policy (of which
Indenture Trustee retains a copy and which is available from such Indenture
Trustee upon request) as in effect on the Closing Date or the Funding Date, as
applicable.

     Notwithstanding anything in this Agreement to the contrary, the Originator
makes no representation or warranty whether any Contract is or could become
subject to the Servicemembers Civil Relief Act.

Schedule I-6